DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11275813. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 11275813 alone or in combination teach each and every limitation of claims 1-20 of the instant application. 
For example: 
Claims 1 and 6 of U.S. Patent No. 11275813 teaches claim 1 of the instant application.
Regarding claim 1, Claims 1 and 6 of U.S. Patent No. 11275813 teaches a system, comprising: 
a communication interface configured to receive a request for a page; and (Claim 1: a communication interface configured to receive a request for a page)
a processor coupled to the communication interface and configured to: (Claim 1: a processor coupled to the communication interface and configured to)
extract a client-side executable code that is included in a plurality of content elements associated with the page; (Claim 1: extracting the client-side executable code from the optimized content element)
inject a single instance of the client-side executable code at an optimized location of the page; and (Claim 1: including the extracted client-side executable code at an optimized location within the optimized version of the page. Claim 6: to include in the optimized version of the page a single instance of the client-side executable code.)
provide, via the communication interface, the page that includes the single instance of the client-side executable code. (Claim 1: provide an optimized version of the page. Claim 6: to include in the optimized version of the page a single instance of the client-side executable code.)

Similar rationales apply to independent claims 14 and 20 of the instant application. Claims 15 and 6 of U.S. Patent No. 11275813 teach claim 14 of the instant application. Claims 16 and 6 of U.S. Patent No. 11275813 teach claim 20 of the instant application.

Claim 2 of U.S. Patent No. 11275813 teaches claim 2 of the instant application. Claim 3 of U.S. Patent No. 11275813 teaches claim 3 of the instant application. Claim 6 of U.S. Patent No. 11275813 teaches claim 4 of the instant application. Claim 5 of U.S. Patent No. 11275813 teaches claim 5 of the instant application. Claim 7 of U.S. Patent No. 11275813 teaches claim 6 of the instant application. Claims 1 and 2 of U.S. Patent No. 11275813 teaches claim 7 of the instant application. Claim 1 of U.S. Patent No. 11275813 teaches claim 8 of the instant application. Claim 8 of U.S. Patent No. 11275813 teaches claim 9 of the instant application. Claim 9 of U.S. Patent No. 11275813 teaches claim 10 of the instant application. Claim 11 of U.S. Patent No. 11275813 teaches claim 11 of the instant application. Claim 13 of U.S. Patent No. 11275813 teaches claim 12 of the instant application. Claim 14 of U.S. Patent No. 11275813 teaches claim 13 of the instant application.

Claim 6 of U.S. Patent No. 11275813 teaches claim 15 of the instant application. Claim 5 of U.S. Patent No. 11275813 teaches claim 16 of the instant application. Claim 7 of U.S. Patent No. 11275813 teaches claim 17 of the instant application. Claims 15 and 2 of U.S. Patent No. 11275813 teaches claim 18 of the instant application. Claim 15 of U.S. Patent No. 11275813 teaches claim 19 of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 20090281989 A1) in view of Calvert (US 20080235325 A1).
Regarding claim 1, Shukla teaches a system, comprising: 
a communication interface configured to receive a request for a page; and (Fig. 1. [0008]: The method includes presenting a plurality of modules of a webpage based on a request from a user, which generates a custom page related to the request.)
a processor coupled to the communication interface and configured to:
extract a module that is included in a plurality of content elements associated with the page; ([0009]: A change to one or more modules within the webpage is detected. The change can include, but not limited to, addition of content, moving of modules, deleting content or modules, organizing existing modules or content, etc. Micro-bucket testing of the change is performed by presenting the original webpage to a first segment of users as a control page and presenting the modified webpage to a second segment of users.)
provide, via the communication interface, the page. ([0016]: The website metrics are used to dictate if the modified topic page (e.g. optimized version) should be a new control page (e.g., if the modified topic page has better user interactive performance and may be better for monetization).) 
Shukla does not explicitly disclose the module is a client-side executable code; inject a single instance of the client-side executable code at an optimized location of the page; provide the page that includes the single instance of the client-side executable code.
However, Calvert teaches the module is a client-side executable code; ([0005]: A web server can maintain pages that include both server-side and client-side scripts. Client side scripts are useful for acquiring and presenting data that may be unique to a client machine.)
inject a single instance of the client-side executable code at an optimized location of the page; ([0045]: Further reference to script selection rule policies can made to determine how duplicate client-side script references are to be handled. For example, script selection rule policies can indicate that only one instance of a client-side script references is to be sent to a Web browser.)
provide the page that includes the single instance of the client-side executable code. ([0045]: Accordingly, a single instance of client-side script reference to a script can be provided to the Web browser.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla to include above limitation. One would have been motivated to do so because if a script is to be used by multiple resources at a Web browser, the Web server may provide the Web browser with duplicate instances of the same client-side script reference to the script. Further, if a copy of a script is stored in multiple different locations, a Web server typically has no way to detect that it is in fact the same script and can send duplicate client-side references for the script. It is desirable for identifying and enumerating duplicate client-side script references. For example, script selection rule policies can indicate that only one instance of a client-side script references is to be sent to a Web browser. As taught by Calvert, [0011] and [0045].

Regarding claim 2, Shukla and Calvert teach the system of claim 1.
Shukla teaches wherein the system comprises a server. ([0031]: the optimizing algorithm can be in the form of a code running on one or more servers.)

Regarding claim 4, Shukla and Calvert teach the system of claim 1.
Calvert teaches wherein the processor is configured to detect a plurality of occurrences of the client-side executable code in the plurality of content elements associated is with the page. ([0040]: Script selection rule logic can include algorithms for identifying and enumerating duplicate client-side script references. As such, script selection rules can be used to automatically enumerate a plurality of client-side script references that all refer to the same script.)

Regarding claim 7, Shukla and Calvert teach the system of claim 1.
Shukla teaches wherein the processor is configured to obtain via the communication interface the plurality of content elements associated with the page from a content server. ([0005]: a query for a webpage is received at a server. A tool on the search engine is used to search a repository of information available to the search engine and return a webpage in response to the query.)

Regarding claim 8, Shukla and Calvert teach the system of claim 1.
Shukla teaches wherein the processor is configured to dynamically determine an optimized content element that includes the module. ([0009]: A change to one or more modules within the webpage is detected. The change can include, but not limited to, addition of content, moving of modules, deleting content or modules, organizing existing modules or content, etc. Micro-bucket testing of the change is performed by presenting the original webpage to a first segment of users as a control page and presenting the modified webpage to a second segment of users. [0016]: The website metrics are used to dictate if the modified topic page (e.g. optimized version) should be a new control page (e.g., if the modified topic page has better user interactive performance and may be better for monetization).)
Calvert teaches the module is a client-side executable code. ([0005]: A web server can maintain pages that include both server-side and client-side scripts. Client side scripts are useful for acquiring and presenting data that may be unique to a client machine.)

Regarding claim 9, Shukla and Calvert teach the system of claim 8.
Shukla teaches wherein the optimized content element is determined based at least in part on a content consumption metric associated with a user. ([0049]: micro-bucket testing is conducted by running two or more versions of a particular webpage (or a set of webpages) and website metrics are obtained based on user interactions.)

Regarding claim 10, Shukla and Calvert teach the system of claim 8.
Shukla teaches wherein the optimized content element is determined based at least in part on previous user engagement with the optimized content element. ([0015]: User interactions by the first and second segment of users are monitored to determine website metrics of the topic page and the modified topic page. [0016]: The website metrics are used to dictate if the modified topic page should be a new control page (e.g., if the modified topic page has better user interactive performance and may be better for monetization).)

Regarding claim 11, Shukla and Calvert teach the system of claim 8.
Shukla teaches wherein the optimized content element is determined based at 25least in part on a content consumption metric associated with the optimized content element. ([0009]: Micro-bucket testing of the change is performed by presenting the original webpage to a first segment of users as a control page and presenting the modified webpage to a second segment of users. User interaction by the first and second segment of users is monitored from each of the webpage (being the control page) and the modified webpage, to determine website metrics of the corresponding webpages.)

Regarding claim 12, Shukla and Calvert teach the system of claim 8.
Shukla teaches wherein the processor is further configured to determine an optimal placement of the optimized content element within the optimized version of the page. ([0009]: A change to one or more modules within the webpage is detected. The change can include, but not limited to, addition of content, moving of modules, deleting content or modules, organizing existing modules or content, etc. Micro-bucket testing of the change is performed by presenting the original webpage to a first segment of users as a control page and presenting the modified webpage to a second segment of users.)

Regarding claim 13, Shukla and Calvert teach the system of claim 8.
Shukla teaches wherein the optimized content element is based on testing of different versions of a particular content element. ([0049]: micro-bucket testing is conducted by running two or more versions of a particular webpage (or a set of webpages) and website metrics are obtained based on user interactions. The metrics may be used to measure the difference in clicks, traffic, transactions, and other user interactions between the versions. One version, for example, may be a control version.)

Same rationale applies to the rejection of independent claim 14 (method) and claim 20 (computer program product) because they are substantially similar to claim 1 (system).

Same rationale applies to the rejection of claim 15 (method) because it is substantially similar to claim 4 (system).

Same rationale applies to the rejection of claim 18 (method) because it is substantially similar to claim 7 (system).

Same rationale applies to the rejection of claim 19 (method) because it is substantially similar to claim 8 (system).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 20090281989 A1) in view of Calvert (US 20080235325 A1), and further in view of Leighton (US 20060168088 A1).
Regarding claim 3, Shukla and Calvert teach the system of claim 1.
Shukla and Calvert do not explicitly disclose wherein the system comprises an edge server.
However, Leighton teaches wherein the system comprises an edge server. ([0008]: when a client makes a request for an object that is being served from the CDN, an optimal or “best” edge-based content server is identified. The client browser then makes a request for the content from that server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla and Calvert to include above limitation. One would have been motivated to do so because when a client makes a request for an object that is being served from the CDN, an optimal or “best” edge-based content server is identified. The above-described content delivery network and service provides significant advantages, namely, faster downloads for end-users, reduced load on the home site, flash crowd protection, easier web site management and infrastructure scaling, and the ability to distribute media-rich objects effectively. As taught by Leighton, [0008]-[0009].

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 20090281989 A1) in view of Calvert (US 20080235325 A1), and further in view of Shaty (US 20090100505 A1).
Regarding claim 5, Shukla and Calvert teach the system of claim 1.
Shukla and Calvert do not explicitly disclose wherein the client-side executable code is associated with a third party verification code.
However, Shaty teaches wherein the client-side executable code is associated with a third party verification code. ([0015]: opening of the web page in a browser, triggering, by the secure zone browser-side script (e.g. client-side executable code), execution of a server-side script at the authentication server system. [0006]: The third-party server is operated by a trusted third-party service provider, which verifies websites or portions thereof before allowing the use of the secure zone.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla and Calvert to include the above limitation. One would have been motivated to do so because the serving of advertisements, such as banner ads, is one common application of such third-party provisioning of content. A number of organizations issue online seals to websites that meet certain criteria, such as a certain level of reliability, maintenance of privacy of personal information, or adherence to business practices. In order to prevent fraudulent use of their seals, most organizations enable the online user to verify the authenticity of the seal. It is desirable for a trusted third-party server is operated by a trusted third-party service provider, which verifies websites or portions thereof before allowing the use of the secure zone. As taught by Shaty, [0005]-[0006].

Same rationale applies to the rejection of claim 16 (method) because it is substantially similar to claim 5 (system).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 20090281989 A1) in view of Calvert (US 20080235325 A1), and further in view of Tsun (US 8239491 B1).
Regarding claim 6, Shukla and Calvert teach the system of claim 1.
Shukla and Calvert do not explicitly disclose wherein the optimized location comprises a head portion of the optimized version of the page.
However, Tsun teaches wherein the optimized location comprises a head portion of the optimized version of the page. (Col 2 lines 62-64: the web page content 106 can, for example, include a head section 108 and a body section 110, each section having interpreted instructions. Col 9 lines 46-48: The advertisement slots can, for example, be defined by executing instructions stored in a head section of an HTML document.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla and Calvert to include the above limitation. One would have been motivated to do so because a web page content can include a head section and a body section. The head section can, for example, be interpreted before the body section. As taught by Tsun, Col 2 lines 62-66.

Same rationale applies to the rejection of claim 17 (method) because it is substantially similar to claim 6 (system).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455